Case: 3:15-cv-00324-jdp Document #: 401-12 Filed: 09/18/20 Page 1 of 2




                  EXHIBIT 12
-A C C E P T ACase:
               B L E3:15-cv-00324-jdp
                      P H O T O ID SDocument
                                      F O R V#:O401-12
                                                 T IN GFiled:
                                                        IN W  09/18/20 Page 2 of 2
                                                                 IS C O N S IN -

 W H A T P H O T O ID S C A N I U S E T O V O T E IN W IS C O N S IN ?

       S ta te of W is c on s in D riv er L ic en s e                       S ta te of W is c on s in ID C a rd




                                                                 V etera n s A ffa irs ID     U .S . P a s s port B ook or C a rd
W is c on s in D riv er L icen s e O R S ta te ID C a rd
                      R ec eipt O R
W I D M V ID P etition P roc es s P h oto R ec eipt




     S tu den t ID C a rd
               +               U .S . U n iform ed S erv ic es     T riba l ID C a rd                C ertific a te of
E n rollm en t V erific a tion                                                                       N a tu ra liz a tion
  (on ly if s tu den t ID is
          ex pired)




                                 Find more information on the Photo ID law at www.BringIt.wi.gov
                            Register to vote or check your registration status at: www.MyVote.wi.gov
                      Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
